Case 1:18-cr-00014-JSR Document 397 Filed 09/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT: OF NEW YORK

 

UNITED STATES OF AMERICA

~against~ 18-cr-14-03 (JSR)
FRANK GIOVINCO, ORDER
Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.

This matter comes before the Court on Defendant Frank
Giovinco’s letter motion for removal of the defendant’s electronic
monitoring on September 21, 2020. Counsel for the defendant
represents that the facility to which Frank Giovinco is designated,
FCI Loretto, is approximately 400 miles from his home. Defense
counsel further represents that “if Mr. Giovinco has his monitoring
bracelet removed on Tuesday,” as scheduled, “he will not make it
to Loretto to surrender timely.” The Court will allow the
electronic monitoring bracelet to be removed on September 21, 2020
in order for Giovinco to timely surrender on September 22, 2020.

SO ORDERED.

Dated: New York, NY BIL RL oe
Z| x), 2020 JED S$. RAKOFF, U.S.D.d.
